Citation Nr: 0843831	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Los Angeles, California (RO).

In connection with this appeal, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in September 2008; a transcript of the hearing is 
associated with the claims file.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran asserts that both his bilateral 
hearing loss and tinnitus are related to his military 
service.  Specifically, he argues that the acoustic trauma to 
which he was exposed as an aircraft mechanic during service 
resulted in these disorders.  A single private medical 
opinion dated in February 2005 stated that the veteran's 
bilateral hearing loss and tinnitus "may be related to noise 
exposure that occurred while [the veteran] was in the 
military."  Moreover, the veteran asserts that he has post-
traumatic stress disorder (PTSD) as a result of stressors he 
experienced during his service in Vietnam.  During his 
September 2008 hearing before the Board, he delineated these 
stressors for the record.  After review of the evidence of 
record pertinent to each of these issues, the Board concludes 
that remand is required.  

With respect to his claim for service connection for 
tinnitus, the veteran testified during his September 2008 
hearing before the Board that he experienced tinnitus in 
service and has continued to experience it since his service 
discharge.  However, there is no objective medical evidence 
that the veteran reported experiencing tinnitus in service, 
during his November 1977 service separation examination, or 
at any time prior to the visit on which the February 2005 
private medical opinion was based.  Thus, while the veteran 
is competent to report his experiencing tinnitus, continuity 
of symptomatology is not shown.  Compare Charles v. Principi, 
16 Vet. App. 370, 374 (2002), with Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

Additionally, the private medical opinion relating the 
veteran's tinnitus to his military service fails on two 
bases.  First, there is no evidence that the private 
physician reviewed any of the veteran's medical records, 
either inservice or postservice, or considered the veteran's 
postservice noise exposure in forming his conclusion.  
Second, the opinion states that the veteran's tinnitus 
"may" be related to his military service; thus, it must be 
considered "non-evidence."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
A finding of service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).  

Ultimately, the "low threshold" criteria set forth in 
McLendon v. Nicholson, as to when a VA examination is 
required, are met in this case.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006).  That "low threshold" 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
Id.  In the instant case, the record contains lay 
observations of tinnitus since service discharge, the 
veteran's September 2008 testimony that he only sustained 
acoustic trauma during service and was not subject to noise 
exposure subsequent to service, and the February 2005 "non-
evidence" nexus opinion, which together satisfy that "low 
threshold."  Thus, the issue of service connection for 
tinnitus must be remanded so that a VA examination can be 
conducted.  

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the Court of Appeals for Veterans 
Claims (Court) essentially concluded in Hensley v. Brown, 5 
Vet. App. 155 (1993), that even if hearing loss for VA 
purposes is not shown in service or at service separation, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  In 
Hensley, there was an "upward shift" in hearing loss over 
the course of the veteran's service.  In the instant case, 
the veteran's hearing loss increased at three different 
decibel levels (1000 Hertz, 2000 Hertz, and 4000 Hertz) 
between his service entrance examination in January 1970 and 
his service separation examination in November 1977.  

However, neither the November 1977 service separation 
examination nor the February 2005 private medical opinion 
show a hearing loss disability for VA purposes (indeed, the 
private opinion does not give any numerical findings).  Thus, 
even if the February 2005 private medical opinion, discussed 
above with respect to the veteran's tinnitus claim, were 
considered probative to relate the veteran's current hearing 
loss to his military service, the record is devoid of an 
audiogram showing the veteran's hearing acuity, in each ear, 
currently satisfies the statutory criteria for a VA hearing 
disability at each of the five Hertz levels specified in the 
pertinent VA regulations.  See 38 C.F.R. § 3.385 (2008).  

Accordingly, the "low threshold" criteria for finding that 
a VA examination is required are also met with respect to the 
veteran's claim for service connection for bilateral hearing 
loss.  See McLendon, 20 Vet. App. at 83-86.  In the instant 
case, the record contains documentary evidence of an "upward 
shift" in hearing loss over the course of the veteran's 
service, lay observations of current bilateral hearing loss, 
and the February 2005 "non-evidence" nexus opinion.  Thus, 
the issue of service connection for bilateral hearing loss 
must also be remanded so that a VA examination can be 
conducted. 

Finally, with respect to the veteran's claim for service 
connection for PTSD, review of the claims file reveals that 
the RO initially denied, by a September 2004 rating decision, 
the veteran's claim on the bases that the veteran did not 
have a clinical diagnosis of PTSD, or evidence of specific 
inservice stressors on which such a diagnosis could be based.  
The veteran submitted an April 2005 private psychiatric 
evaluation diagnosing the veteran with PTSD, based on his 
description of several stressors, to include being shot at 
while recovering damaged aircraft in Da Nang, Vietnam; 
landing at an airport at the beach in Da Nang while being 
shot at and having the pilot bail out; witnessing military 
personnel killed by incoming missiles while standing in line 
outside a mess hall; and being spit on and called a "baby 
killer" upon his return from Vietnam.  

However, the RO continued to deny the veteran's claim by a 
January 2007 statement of the case.  During his September 
2008 hearing before the Board, the veteran reiterated those 
stressors delineated in the April 2005 private medical 
opinion, but also provided date ranges in which some of the 
claimed events occurred.  Specifically, he stated that the 
incidents where he was recovering damaged aircraft while 
being shot at (including the occasion where the pilot bailed 
out when landing at the airport near the beach) occurred in 
February 1971, March 1971, November 1972, and/or December 
1972, and the incident where he witnessed military deaths 
outside a mess hall occurred in November 1971 or December 
1971.

A denial solely because of an unconfirmed stressor is 
improper if the Joint Services Records Research Center 
(JSRRC) (formerly United States Armed Services Center of 
Research of Unit Records or USASCRUR) has not confirmed that 
the claimed stressor cannot be verified.  See, c.f., VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., 
Ch. 4, Section H, part 32(k) (Aug. 1, 2006), and VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  As the record 
now contains sufficient detail about the veteran's claimed 
stressors such that a verification request may be made, 
remand is required so that the RO may prepare a summary of 
all the information provided by the veteran with respect to 
his claimed stressors, to include that stated in the April 
2005 private medical opinion, as well as that provided during 
his September 2008 hearing before the Board, and attempt to 
verify same by contacting the JSRRC.  If any of the veteran's 
claimed stressors are verified, a VA PTSD examination should 
be conducted so that the VA examiner has the benefit of 
basing any potential diagnosis on all of the information 
available, to include newly-verified stressors.

Accordingly, the issues of entitlement to service connection 
for tinnitus, bilateral hearing loss, and PTSD are remanded 
for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claims for 
entitlement to service connection for 
bilateral hearing loss, tinnitus, and 
PTSD.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The veteran must then be given an 
opportunity to respond.

2.  The RO must schedule the veteran 
for an audiological examination, with a 
VA examiner of appropriate expertise, 
to determine the current nature and 
etiology of any tinnitus and/or 
bilateral hearing loss found.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the 
findings of puretone decibel loss at 
500, 1000, 2000, 3000, and 4000 Hertz, 
must be numerically reported, and 
speech recognition percentage results 
derived using the Maryland CNC word 
list.  

Following a review of the service and 
postservice medical records, the 
examiner must state whether any hearing 
loss and/or tinnitus found on 
examination is related to the veteran's 
military service.  Information 
contained in the veteran's service 
personnel records, including his 
military occupational specialty, the 
objective medical findings in the 
service medical records, the previous 
VA audiological evaluations currently 
of record, the veteran's history of any 
inservice and postservice noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  If the requested 
opinion(s) cannot be provided without 
resorting to speculation, the examiner 
must so state.  A complete rationale 
must be provided for any opinion 
expressed.  The report prepared must be 
typed.  

3.  The RO must review the file and 
prepare a summary of all the claimed 
stressors, including those identified 
in the April 2005 private medical 
opinion, as well as those provided by 
the veteran during his September 2008 
hearing before the Board, and any other 
statements made by the veteran in 
response to the duty to assist letter 
indicated above, including but not 
limited to 1) that in February 1971, 
March 1971, November 1972, and/or 
December 1972, he was shot while on the 
ground in Da Nang, Vietnam while 
recovering damaged aircraft; 2) that in 
February 1971, March 1971, November 
1972, and/or December 1972, while en 
route to recovering those damaged 
aircraft, he was landing in an airport 
by the beach in Da Nang, while being 
shot at, and had the pilot bail out; 
and 3) that in November 1971 and/or 
December 1971 he witnessed military 
personnel killed by incoming missiles 
while standing in line outside a mess 
hall.  This summary, and all associated 
documents, must be sent to the JSRRC, 
which must be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  Both the 
RO's request to the JSRRC, and the 
JSRRC's response, must be associated 
with the claims file.  

4.  If, and only if, the JSRRC 
establishes the occurrence of one or 
more alleged stressor(s), then the 
veteran must be afforded the 
appropriate VA examination to determine 
whether he has PTSD as a result of 
service.  The claims file, a copy of 
this Remand, and the list of verified 
stressor(s) must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must be instructed that only 
those stressor or stressors that the RO 
has determined are established by the 
record may be considered for the 
purpose of determining whether the 
veteran has PTSD as the result of a 
verified stressor from service.  The 
diagnosis of PTSD must be made in 
accordance with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-
IV) and 38 C.F.R. § 4.125 (2008).  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination(s) scheduled and to 
cooperate in the development of the 
claims.  Especially in light of his 
September 2008 testimony before the 
Board that he would attend a VA 
examination if one were scheduled for 
him, the veteran must be reminded that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of his claim(s).  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for any scheduled examination(s), 
documentation must be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last 
known address of record.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

6.  After all of the above actions have 
been completed, the RO must 
readjudicate the issues of entitlement 
to service connection for tinnitus, 
bilateral hearing loss, and PTSD.  
Consideration should be given to all 
evidence currently of record at the 
time of this Remand, and all evidence 
obtained in conjunction with the duty 
to assist letter(s) provided as well as 
the actions specified above.  If any 
benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran 
and his representative must be afforded 
an opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


